IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10738
                        Conference Calendar



CHARMANE SMITH,

                                         Petitioner-Appellant,

versus

J.B. BOGAN, Warden; JAMES SHADDUCK, Psychologist; PAUL E.
COGGINS, U.S. Attorney,

                                         Respondents-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:00-CV-1686-Y
                        --------------------
                          December 11, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Charmane Smith, Federal Medical Center (FMC), Carswell

patient #15587-076, moves for leave to proceed in forma pauperis

(IFP) following the district court’s certification that her

appeal is taken in bad faith.   Smith has filed numerous motions

apart from her IFP motion; all such motions are DENIED.

     Smith seeks to appeal the dismissal of her petition for

habeas corpus relief pursuant to 28 U.S.C. § 2241, a petition in

which she challenged her hospitalization pursuant to 18 U.S.C.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-10738
                                 -2-

§ 4246 and the administration of psychotropic drugs.     Smith

argues that she attempted to obtain administrative redress by

writing letters to various authorities instead of using BOP’s

grievance forms because institution officials denied her the

grievance forms when she requested them and that the dismissal of

the criminal charges against her did not render her contentions

moot.    Smith raises other contentions that are not relevant to

the issues that we need to address.

     Smith’s allegation that institution officials denied her

grievance forms is conclusional and does not give rise to any

habeas issue.    Ross v. Estelle, 694 F.2d 1008, 1012 (5th Cir.

1983).    Smith wrote numerous letters and requests to

institutional officials; however, those letters and requests did

not follow the administrative remedies process outlined in the

relevant regulations, see 28 C.F.R. §§ 542.14(c)(4), 542.15(a);

they did not evidence an attempt to comply with the

administrative remedies process without using the prescribed

forms.

     Smith failed to exhaust her administrative remedies before

proceeding in federal court.    The validity of Smith’s commitment

under 18 U.S.C. § 4246 was determined on direct appeal.     United

States v. Smith, slip op. at **1-**4 (6th Cir. Mar. 9, 2000)

(unpublished), 2000 WL 282478.    Claims raised and rejected on

direct appeal are barred from collateral review.    United States

v. Kalish, 780 F.2d 506, 508 (5th Cir. 1986)(28 U.S.C. § 2255

case).    To the extent that Smith sought to challenge the validity

of the commitment determination pursuant to 18 U.S.C. § 4246, the
                             No. 01-10738
                                  -3-

dismissal of her petition is MODIFIED to operate with prejudice.

See Scott v. Johnson, 227 F.3d 260, 263 (5th Cir. 2000), cert.

denied, 121 S. Ct. 1498 (2001).    Smith did not raise

constitutional challenges to the commitment proceeding on appeal,

nor did she challenge the administration of psychotropic drugs.

Smith, slip op. at **1-**4.    The dismissal of Smith’s claims

regarding the administration of drugs and possible constitutional

infirmities in the commitment proceeding without prejudice for

failure to exhaust administrative remedies was not an abuse of

discretion.

     The criminal charges against Smith were dismissed without

prejudice.     Smith, slip op. at **2.   Because the charges were

dismissed, Smith is not in custody under a criminal sentence, and

no habeas corpus or 28 U.S.C. § 2255 relief is available for any

constitutional violations that may have occurred during the

criminal proceedings or the events giving rise to those

proceedings.     See 28 U.S.C. §§ 2241(c)(3), 2255 ¶ 1.   The

district court therefore did not err by dismissing Smith’s claims

regarding the criminal proceedings as moot.

     Smith’s appeal is without arguable merit and is frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).     Smith’s

IFP motion is denied, and her appeal is dismissed as frivolous.

     IFP DENIED; JUDGMENT MODIFIED; APPEAL DISMISSED.     5TH CIR.

R. 42.2.